Citation Nr: 0423502	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO denied service connection 
for headaches.  The veteran timely perfected an appeal of 
this determination to the Board.  The veteran was scheduled 
for a January 2001 Board hearing; however, the record shows 
that he did not report to that hearing.  Thus, his request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  In March 2001, 
the Board remanded the appeal for further development.

The Board notes that in June 1992 the RO previously denied 
the claim of entitlement to service connection for residuals 
of head trauma.  The veteran did not initiate an appeal of 
this determination.  The June 1992 decision is final; 
therefore, new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  As noted 
above, in a June 1998 rating decision, the RO, in essence, 
denied service connection for residuals of a head injury.  
Notwithstanding the RO's action, the Board must decide 
whether new and material evidence has been received to reopen 
this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  Thus, the Board has phrased the issue as 
stated on the cover page.


FINDINGS OF FACT

1.  The June 1992 rating action, which denied service 
connection for residuals of a head injury, is final.

2.  The evidence received since the June 1992 rating action 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether the veteran currently has residuals of a head 
injury that was either incurred in or aggravated by service, 
and; when considered alone or together with all of the 
evidence of record, it has significant effect upon the facts 
previously considered.

3.  The veteran does not currently have any residuals of a 
head injury.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 1992 rating action 
that denied entitlement to service connection for residuals 
of a head injury is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2003).  

2.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in September 1997, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

As noted above, in a June 1992 rating action, the RO denied 
service connection for residuals of a head injury.  The RO 
denied the veteran's claim because he failed to furnish 
evidence of a current disability or of treatment since 
discharge.  The veteran was notified of the decision in June 
1992.  The veteran did not appeal the determination.  
Therefore, the June 1992 decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a) (2003).  Thus, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001) (effective prior 
to August 29, 2001); Barnett, 83 F.3d at 1383.  

VA must review all of the evidence submitted since the June 
1992 rating action in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the June 1992 rating 
action consists of records from the VA Medical Center (VAMC) 
dated August 1997, March 1998, December 1999 and March 2000.  
An August 1997 treatment note reflects a history of 
headaches, dizziness, head trauma and seizures.  A March 1998 
note reflects complaints of chronic headaches.  A December 
1999 note provides an assessment of post-traumatic 
headaches/migraine.  A March 2000 treatment note indicates 
that the veteran's headaches are chronic and have been known 
to the VA facility for one and one-half years.

The above evidence is new and material because it shows the 
presence of a headache disability that may have originated 
during service.  It is not merely cumulative of earlier 
information and evidence because the evidence on file at the 
time of the earlier RO decision in June 1992 did not contain 
a finding of a headache disorder or indicate that such a 
disorder was related to the veteran's period of service.  
Thus, this evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a) and provides a basis to reopen the 
veteran's claim for service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for residuals of a head injury 
because the outcome of this particular matter represents a 
favorable action by the Board.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Service Connection for Residuals of a Head Injury

A.  Veterans Claims Assistance Act

Having reopened the veteran's claim of entitlement to service 
connection for residuals of a head injury, the veteran is 
entitled to have his claim considered on the basis of all of 
the evidence of record (i.e., on a de novo basis).  The Board 
recognizes that the veteran's claim was decided by the RO on 
a de novo basis, a different approach from that used by the 
Board.  However, given that the RO denied the veteran's claim 
under that basis of adjudication, and in light of the Board's 
decision to reopen the veteran's claim on the basis of the 
submission of new and material evidence, the Board is of the 
opinion that the veteran will not prejudiced by its decision.  
See Bernard, 4 Vet. App. 384.

That notwithstanding, the Board may consider the merits of 
this claim only after ensuring that the veteran has received 
the notice and assistance contemplated by the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A.  
In this regard, the record reflects that VA has made 
reasonable efforts to notify the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate his claim.  In a March 
2001 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate a 
claim for service connection.  Additionally, the veteran was 
provided with a copy of the appealed June 1998 rating 
decision, February 2000 Statement of the Case, March 2001 
Board Remand and December 2001 Supplemental Statement of the 
Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Additionally, the 
Board observes that, since December 1997, the veteran has 
submitted authorization and consent to release information 
forms and has asked VA to obtain medical records on his 
behalf.  Moreover, in an April 2003 letter, VA specifically 
informed the veteran of the evidence of record, what evidence 
VA would obtain, and what evidence the veteran was 
responsible for submitting.

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the March 2001 letter asked the 
veteran to identify by name, address, and time frame any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could obtain 
those records.  In this regard, the letter informed the 
veteran that he must provide enough information about the 
records so that VA could request them on his behalf.  
Additionally, the letter informed the veteran that VA would 
obtain service medical records, other military records, and 
relevant records from any federal agencies.  Furthermore, the 
letter informed the veteran that it is his responsibility to 
ensure that VA receives all the records necessary to support 
his claim.  Additionally, in an April 2003 letter, VA 
specifically informed the veteran of the evidence of record, 
what evidence VA would obtain, and what evidence the veteran 
was responsible for submitting.  Moreover, in April 2003 and 
June 2004 letters, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claim.  Moreover, VA has obtained 
and associated with the claims file all records adequately 
identified by the veteran.  The veteran has not stated that 
there are any outstanding records.  Furthermore, in April and 
May 2001 correspondences, the veteran stated that all of the 
medical evidence pertinent to his claim was at the Miami 
VAMC.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for residuals of a head 
injury poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

B.  Factual Background

The veteran's service medical records show that the veteran 
was treated for a laceration to the back of the head and that 
he complained of numbness over the resulting scar tissue.  
They also contain complaints of headaches associated with 
colds and pansinusitis.  The veteran's separation examination 
report indicates no defects or diagnoses related to headaches 
or his head injury.  

The record contains numerous post-service VA medical records.  

An October 1975 VA examination report reflects no 
abnormalities related to headaches or any residuals of a head 
injury.  The report does not indicate any complaints of 
headaches.

An August 1997 VA treatment report reflects a history of 
headaches, dizziness, head trauma and seizures.  

A September 1997 VA report reflects an assessment of rule out 
chronic sinusitis.  

A September 1997 radiology report reflects a normal CT 
(computed tomography) of the head with IV contrast.  

Another September 1997 report reflects an indication of 
possible sinusitis for the cause of the veteran's chronic 
headaches, and an observation that the head scan was within 
normal limits.  

A January 1998 report reflects a diagnosis of chronic 
headaches and notes the above normal September 1997 plane 
brain CT.  

A March 1998 report reflects complaints of chronic headaches 
with an assessment of possible tension headaches.  

An October 1999 VA report indicates symptoms of headaches 
that the veteran associates with a left occipital lesion for 
25 years.  The report notes a 3.0 cm area on the occipital 
area of the head with no redness or tenderness.  

A December 1999 VA report reflects a history of head injury 
in 1974 with chronic, post-traumatic headaches since that 
time.  The note observes that neurological examination was 
unremarkable, and provides an assessment of post-traumatic 
headaches/migraine headaches that are stable.  

A March 2000 VA report indicates that the veteran's headaches 
were noted in September 1998, and that they are chronic and 
have been known to the VA facility for one and one-half 
years.

The record also contains several post-service non-VA medical 
records.

A May private medical report provides a diagnosis of chronic 
headaches.

A June 2001 private medical report reflects complaints of 
headaches.

July and August 2001 private medical reports continue to show 
complaints of headaches and reflect an assessment of 
headaches.

The veteran underwent a VA examination in November 2001.  The 
examiner notes that while in service the veteran was hit on 
the head with a bottle in the left occipital area and 
sustained a laceration requiring several stitches.  The 
examiner also notes that the medical records do not indicate 
any sequela to this head injury and that the veteran made a 
normal recovery.  The examiner further notes that there is no 
history of headache while the veteran was in service and that 
the veteran first complained of headache sometime in 1997.  
The veteran described these headaches as global in nature 
occurring on an almost daily basis, not accompanied by nausea 
but with some photophobia, but no phonophobia, and lasting up 
to 2 hours, being somewhat relieved by Tylenol.  The examiner 
reports that a CAT (computed axial tomography) scan of the 
head with IV contrast performed in September 1997 reflected 
an impression of a normal study.  

Physical examination showed that the veteran was alert, fully 
oriented and appropriately responsive.  Cranial nerves II 
through XII were intact.  Motor, station and gait were 
intact.  There was no lateralizing or generalized weakness.  
There was no tremor, cog-wheeling or fasciculation.  Sensory 
was intact to pin, touch and stereognostic modalities 
throughout.  Deep tendon reflexes were 2+ and symmetrical.  
There were no pathological reflexes.  There was no finger to 
nose dysmetria or dysdiadochokinesis.  There were no 
intracranial bruits audible through the eyeballs.  The 
impression was that there were no neurological residuals of a 
head injury in 1974.  

C.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

The Board acknowledges that the veteran's service medical 
records show that he suffered a head injury; however, the 
Board observes that the veteran's separation examination 
report noted no residuals of that head injury.  The Board 
also notes that an October 1975 VA examination shortly after 
separation from service found no residuals of a head injury 
or any complaints of headaches.  Additionally, the Board 
observes that VA treatment reports reflect a diagnosis of 
chronic headaches but also an assessment of rule out chronic 
sinusitis as a cause of the headaches.  The Board also 
observes that a September 1997 VA radiology report reflects a 
normal CT of the head.  Furthermore, the Board observes the 
November 2001 VA examiner's opinion that there are no 
neurological residuals of a head injury in 1974.  Moreover, 
the Board observes that the veteran has not presented 
competent medical evidence of a current disability manifested 
by headaches.  In this regard, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board also acknowledges that a December 1999 VA report 
reflects a history of head injury in 1974 with chronic, post-
traumatic headaches since that time and an assessment of 
post-traumatic headaches/migraine headaches.  However, the 
Board observes that this report appears to merely reflect a 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating the 
veteran's current headaches to the in-service head injury.  
In this regard, the Board observes that a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, the Board acknowledges the veteran's contention 
that his headaches are related to service, specifically to 
the 1974 head injury.  In this regard, the Board observes 
that the veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a head 
injury; the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



